— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of the Commissioner of Corrections and Community Supervision which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging a determination finding him guilty of violating the prison disciplinary rule prohibiting theft of state property. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the $5 mandatory surcharge has been refunded to petitioner’s inmate account. In view of this and given that petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Scott v Prack, 97 AD3d 861 [2012]; Matter of Garner v Bezio, 95 AD3d 1585 [2012]).
Mercure, J.P, Rose, Kavanagh, Stein and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.